DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  It is suggested to amend the limitation “connected elements comprising the work machine transmitting…” to “connected elements of the work machine transmits…”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: It is suggested to amend the limitation “a monitoring device” in line 8 to “the monitoring device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2010/0044332 A1) in view of Sivertsen (US, 7,782,014 B2) and Delplace (US 2016/0034730 A1).
Regarding claim 1, Cameron discloses a method of monitoring a work machine (e.g. Fig. 6) assembled from two or more individual elements (e.g. Fig. 6: 200, 200B), comprising:
Receiving information from connected elements of the assembled work machine (e.g. [0035, 0080-0081]: location information sent from component 100 to component 300 as shown in Fig. 6, for example) at a monitoring device (e.g. Fig. 6: 300) of the work machine,
identifying the connected elements ([0070]) and determining length of use of the connected elements ([0120-0124] & table 1: machine hours of use inside overstress record) with the monitoring device (e.g. Fig. 6: 300) of the work machine,
transmitting the determined length of use of at least one of the connected elements together with identification information ([0122]: identifier of crane component 200) of the at least one of the connected elements to a storage device for preparing a log of use of the at least 
Cameron disclose the information is sent optically ([0090]).  Cameron fails to disclose, but Sivertsen teaches the information sent through the connected elements in series and comprising identifiers for the connected elements, and the connected elements modifying the information before the information is further transmitted (Figs. 3-5 & col 4 lines 13-26 & col 4 line 54 to col 5 line 5: elements are connected by fiber optic in a ring network that data including position information of each element is being added to the command).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Cameron with the teachings of Sivertsen to connect each element of a work machine in optical fiber ring network so as to transmit information from each connected element to the monitoring device via the ring network.
Cameron and Sivertsen in combination fail to disclose, but Delplace teaches automatically determining the position of the connected elements within the assembled work machine based on the modified information ([0013, 0024, 0035] & Figs. 1A-1B: location sensors able to track location of different components of a crane and overall location of the crane as well as the location of the boom, trolley, hook, etc.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Cameron and Sivertsen with the teachings of Delplace (i.e. using sensor attached to components of a crane to determine position of the components), since it is known in the art as taught by Delplace that 
Regarding claim 2, Cameron discloses the storage device is within a central management unit (e.g. Fig. 11: 900) that is connected or is connected communicationally to one or more monitoring devices (e.g. Fig. 11: 300) of different work machines and/or that is attached to the connected element (Figs. 4-6 and 13).  
Regarding claim 3, Cameron discloses the monitoring device is a component of a work machine control (e.g. Fig. 6: 300).  
Regarding claim 5, Cameron discloses load collectives ([0127-0129]: predefined load lifting capability) for at least some of the connected elements are determined by the monitoring device during machine deployment and are transmitted to the storage device (in order to compare the detected load with the predefined load lifting capability, the predefined load lifting is inherently stored within the storage device).
Regarding claim 6, Cameron discloses an evaluation unit ([0127]: 1310 & 1460 together observes load induced stress conditions) performs a load-induced state analysis of the connected elements using data stored in the storage device to assess their future load capability/rated capacity ([0127-0129]: assess predetermined load lifting capability stored within a storage), with the evaluation unit and/or the monitoring device seeing the exact load of one of the connected element per operational use ([0127-0129]: monitor the load of a component by load sensor during operation) with reference to tabular information (e.g. Table 1 overstress record).
Regarding claim 7, Cameron discloses an evaluation unit performs an assessment of the profitability of one or more of the connected elements with reference to data stored in the storage device, including one or more of: the stored lengths of use, the yields recorded and costs incurred 
Regarding claim 11, Cameron discloses an identification of the connected elements takes place by means of encoded information that is present at the connected elements and that is transmitted via optical fibers and/or via contactless energy transmission between individual connected elements and/or between the connected elements and the monitoring device (e.g. [0036-0039]).  
Regarding claim 12, Cameron discloses a work machin
Connected elements comprising the work machine transmitting information (e.g. [0035, 0080-0081]: location information sent from component 100 to component 300 as shown in Fig. 6, for example) to a monitoring device of the work machine (e.g. Fig. 6: 300), the information comprising identifiers for the connected elements (e.g. [0035, 0080-0081]).
a monitoring device (Fig. 6: 300) of the work machine identifies one or more of the connected elements ([0070]) and determines their length of use ([0120-0124] & table 1: machine hours of use inside overstress record), and transmits the determined length of use of at least one of the connected element together with identification information ([0122]: identifier of crane component 200) to a storage device ([0121]: stored within storage 130 of component 100 & [0122]: transmitted to and stored within storage 330 of component monitor 300) for preparing a log of use of the at least one connected elements (e.g. Table 1); and the storage device is within a central management unit that is connected or is connected communicationally to one or more 
Cameron disclose the information is sent optically ([0090]).  Cameron fails to disclose, but Sivertsen teaches the information sent through the connected elements in series and comprising identifiers for the connected elements, and the connected elements modifying the information before the information is further transmitted (Figs. 3-5 & col 4 lines 13-26 & col 4 line 54 to col 5 line 5: elements are connected by fiber optic in a ring network that data including position information of each element is being added to the command).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Cameron with the teachings of Sivertsen to connect each element of a work machine in optical fiber ring network so as to transmit information from each connected element to the monitoring device via the ring network.
Cameron and Sivertsen in combination fail to disclose, but Delplace teaches automatically determining the position of one or more connected elements within the assembled work machine based on the modified information ([0013, 0024, 0035] & Figs. 1A-1B: location sensors able to track location of different components of a crane and overall location of the crane as well as the location of the boom, trolley, hook, etc.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Cameron and Sivertsen with the teachings of Delplace (i.e. using sensor attached to components of a crane to determine position of the components), since it is known in the art as taught by Delplace that 
Regarding claim 13, Cameron and Sivertsen in combination discloses one or more optical fibers (Cameron in [0090]: optically; Sivertsen in Figs. 3-5 & col 4 lines 13-26 & col 4 line 54 to col 5 line 5: optical fiber ring network) are provided for transmitting encoded identification information (Cameron: [0087]) of at least one of the connected elements to the monitoring device and/or to at least one further of the connected elements (Cameron in Fig. 11: 900).
In addition, Cameron and Delplace in combination discloses the position of the one or more connected elements within a tower or boom of the assembled work machine is determined  based on characteristic signals from position sensors attached on the components of a crane (see rejections of claim 12 above), and Sivertsen teaches optical fibers for transmitting characteristic signals; thus, the combination Cameron, Sivertsen and Delplace discloses the positions are determined based on characteristic signals from the one or more optical fibers.
Regarding claim 14, Cameron discloses one or more assembled elements are installed behind one another (Fig. 6: 200B), and Sivertsen teaches optical fibers are fastened to the individual elements such that a continuous optical fiber transmission path is formed by installation of the elements (Figs. 3-5 & col 4 lines 13-26 & col 4 line 54 to col 5 line 5: optical fiber ring network attached to each connected elements).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Cameron with the teachings of Sivertsen to connect each element of a work machine in optical fiber ring network so as to transmit information from each connected element to the monitoring device via the ring network.

Regarding claim 16, Cameron discloses a system having at least one central management unit (Fig. 11: 900) and least one work machine (Fig. 6: 600), comprising: a monitoring device (Fig. 6: 300) and two or more assembly elements (Fig. 6: 200, 200B & [0070]), 
the monitoring device of the work machine identifies the two or more of the connected elements ([0070]), determines their length of use ([0120-0124] & table 1: machine hours of use inside overstress record), and transmits the determined length of use of the two or more connected elements together with identification information ([0122]: identifier of crane component 200) to a storage device ([0121]: stored within storage 130 of component 100 & [0122]: transmitted to and stored within storage 330 of component monitor 300) for preparing a log of use of one of the connected elements (e.g. Table 1); and in addition to the length of use, the installed position of one of the connected elements within a tower or boom of the assembled work machine is determined by the monitoring device during machine deployment and the installed position is transmitted to the storage device ([0055]).
Cameron disclose the information is sent optically ([0090]).  Cameron fails to disclose, but Sivertsen teaches the information sent through the connected elements in series and comprising identifiers for the connected elements, and the connected elements modifying the information before the information is further transmitted (Figs. 3-5 & col 4 lines 13-26 & col 4 line 54 to col 5 line 5: elements are connected by fiber optic in a ring network that data including position information of each element is being added to the command).

Cameron and Sivertsen in combination fail to disclose, but Delplace teaches automatically determining the position of one or more assembled elements within the assembled work machine based on the transmitted data ([0013, 0024, 0035] & Figs. 1A-1B: location sensors able to track location of different components of a crane and overall location of the crane as well as the location of the boom, trolley, hook, etc.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Cameron with the teachings of Delplace (i.e. using sensor attached to components of a crane to determine position of the components), since it is known in the art as taught by Delplace that determining locations of components of a crane is valuable to the activities taking place at construction site (Delplace: [0001]).
Regarding claim 17, Cameron discloses the work machine is a crane (Fig. 6).  
Regarding claim 18, Cameron discloses the evaluation unit and/or the monitoring device sees an exact load of one or more of the connected elements per operational use with reference to detected installation position and further information describing work operation ( [0134]: the overstress condition detected during operation is recorded with reference to location and authorized lifting capacity, for example).  

Regarding claim 20, Cameron discloses the work machine is a tower crane, a mobile crane, or a crawler crane (Fig. 6).  
Claims 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2010/0044332 A1) in view of Sivertsen (US &,782, 014 B2) and Delplace (US 2016/0034730 A1) as applied to claims 1 and 7 above, and further in view of Braun et al. (US 2017/0036894 A1).
Regarding claim 8, Cameron fails to disclose, but Braun teaches a current configuration of the work machine is determined and checked for reliability by the monitoring device and/or by the evaluation unit (Abstract & [0007, 0051, 0054, 0061, 0070, 0073]: current configuration of a crane is checked and maximum permissible loads are determined based on the configuration; thus, reliability of the machine operation is ensured). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Cameron with the teachings of Braun, since it is known in the art as taught by Braun to determine maximum permissible load based on current configuration of a crane machine so as to ensure safety of the machine operation.
Regarding claim 9, Cameron fails to disclose, but Braun teaches data required for operation and dependent on assembly of the work machine are released and/or provided by the monitoring device and/or by the evaluation unit in dependence on the determined configuration (Abstract & [0007, 0051, 0054, 0061, 0070, 0073]: maximum permissible loads are determined based on the configuration).

Regarding claim 4, Cameron, Sivertsen and Delplace in combination discloses determining positions of elements of a crane (see rejection in claim 1 above), and determining load capability of the crane based on configuration of the crane (Cameron: [0128]).  
Cameron, Sivertsen and Delplace in combination fails to disclose, but Braun teaches determining a composition of the work machine (e.g. [0061, 0073]) based on determined positions of the connected elements (e.g. [0070]: determining positions of components of a mobile crane), and calculating or providing a load curve based on the determined composition of the work machine, wherein the position of the connected elements is determined by the monitoring device during machine deployment ([0073]), and is transmitted to the storage device (memory for storing calculated result, including load curve, is inherently disclosed since calculated data needed to be stored within a control system before displaying on a display).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Cameron with the teachings of Braun, since it is known in the art as taught by Braun to determine maximum permissible load based on current configuration of a crane machine so as to ensure safety of the machine operation.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2010/0044332 A1) in view of Sivertsen (US &,782, 014 B2) and Delplace (US 2016/0034730 A1) as applied to claim 7 above, and further in view of He et al. (US 2005/0253703 A1).

Cameron fails to disclose, but He teaches in the event of an unidentifiable element, a piece of information is transmitted to the evaluation unit and/or a manual release of work operation by a machine operator is requested and/or a communication is output to the machine operator (e.g. [0010]: an alarm and/or alert is transmitted to authorities if a tracking signal of a device is unable to be obtained; thus, it is known to communicate with authorities when a component is missing or unable to be located).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Cameron with the teachings of He to notify authorities (e.g. crane operator) if a component of the crane is missing or unidentifiable; thus, safety and security of components of a crane is improved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688